Blackmar, P. J.
(dissenting):
The more I study the words of this will, without being confused by matter which has been written with respect to wills of different wording and different import, the more it seems to me that it is not consistent with the will of the testator that the children of her grandson, William Edgar, should be excluded from participation in the estate.
Reducing the 3d clause of the will to the plainest terms, it reads as follows: “I give to my daughter, Mary Jane, the farm on which she now fives for and during the period of her natural fife, and then to her child or children.” If we stop right here, we find a vested remainder in the child or children of the "fife beneficiary. And I find nothing else in the will to deprive them of this vested right. The will then proceeds: “or, if she leaves no child or children, then the property to be divided equally between the heirs of Jesse Elston, my son, and Lewis A. Elston, grandson.” But this contingency has never happened, and, therefore, the gift over never took effect. I think the true construction of the will is that there is a vested remainder in the child or children of Mary Jane, subject to be divested in the event that she leaves no child or children; but as this contingency never happened, the remainder was never divested.
Judgment affirmed, with costs to all parties who have appeared payable out of the estate.